Eustis, C. J.
This appeal is taken from a judgment of the Court of the Fifth District of New Orleans, by which the defendant, Huntington, is condemned to pay the plaintiffs the sum of one thousand and twenty-five dollars with interest.
This case was before this Court in November, 1849, on an appeal of the defendant, and was remanded for a new trial on a bill of exceptions taken by him to the admission in evidence of a commission taken in the State of Texas, on the ground that the certificate of the Governor under the seal of State, did not establish the official capacity of the magistrate executing the commission at the time of its execution, the terms of the certificate relating to his capacity at the time of its being granted and not to an anterior period. 4th Annual Rep. 557.
It seems that the commission and documents were withdrawn by the plaintiff’s attorney, and have been returned with a new certificate, under the great seal of Texas, certifying that John R. Baker, before whom the deposition purports to have been taken, was a Justice of the Peace at the time of the execution of the commission, to wit: on the 5th June, 1848.
We think it is an answer to the objections taken by the counsel, founded on the irregularity of the removal of the commission and documents from the files, that for all the purposes of this enquiry, they may be considered as having remained there and not been removed.
*30The new certificate of the Governor establishes the official capacity of the magistrate; it certifies that John li. Baleer was a duly authorized Justice of the Peace in and for the county of Calhoun, State of Texas, at the time of the execution of the commission. Baleer, the commissioner, executes the commission in that capacity and so signs himself in a return. His signature is not drawn in question in the bill of exceptions. This is a sufficient authentication of the official capacity of the magistrate, under the authority of Thacker v. Goff, 13 Louisiana Rep. 362. '
The judgment of the District Court is, therefore, affirmed with costs.